         Case 2:20-cv-01393-TLN-AC Document 11 Filed 02/08/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       LEON DAVIS, JR.,                                No. 2:20-cv-01393-TLN-AC
12                        Plaintiff,
13             v.                                        ORDER
14       CALIFORNIA DEPARTMENT OF
         CHILD SUPPORT SERVICES,
15
                          Defendant.
16

17

18            This matter is before the Court on Plaintiff Leon Davis, Jr.’s (“Plaintiff”) Motion for

19   Reconsideration of the Court’s October 7, 2020 Order (ECF No. 7), which dismissed the action

20   for lack of subject matter jurisdiction.1 (ECF No. 9.) For the reasons set forth below, Plaintiff’s

21   Motion is DENIED.

22   ///

23   ///

24   ///

25   ///

26   1
            Plaintiff subsequently filed a “Response re: Dismissal/Continuance of Case,” which is a
27   duplicate of his Motion for Reconsideration with an additional introductory paragraph that
     prefaces the motion. (Compare ECF No. 9 with ECF No. 10.) Both filings are considered and
28   addressed together herein.

                                                         1
         Case 2:20-cv-01393-TLN-AC Document 11 Filed 02/08/21 Page 2 of 5


 1            I.     FACTUAL AND PROCEDURAL BACKGROUND

 2            Plaintiff, proceeding pro se, initiated this civil action against the California Department of

 3   Child Support Services (“DCSS”) on July 10, 2020, asserting claims under “29 CFR 1614(a) and

 4   (a)(1)” and the Fair Debt Collection Practices Act (“FDCPA”). (ECF No. 1.) In sum, Plaintiff

 5   seeks damages for the violation of his rights, a grant of full custody of his child, prosecution of

 6   the child’s mother for perjury, and a return of child support payments allegedly improperly

 7   assessed by the DCSS. (See id. at 5–6.)

 8            On August 26, 2020, the magistrate judge issued Findings and Recommendations to

 9   dismiss the action for lack of subject matter jurisdiction based on the Rooker-Feldman doctrine

10   because Plaintiff was impermissibly seeking to overturn a state court ruling through a federal civil

11   action.2 (ECF No. 6 at 2–4.) Alternatively, the Findings and Recommendations found Plaintiff

12   failed to assert a federal question because the FDCPA is inapplicable to child support payments,

13   and 29 CFR 1614, a regulation under the Labor Code, is likewise inapplicable to child support

14   and custody issues. (Id. at 4–5 (citing Mabe v. G.C. Servs. Ltd. P’ship, 32 F.3d 86 (4th Cir.

15   1994); Battye v. Child Support Servs., Inc., 873 F. Supp. 103, 105 (N.D. Ill. 1994); Adymy v. Erie

16   County Child Support Enf’t Unit, No. 03-CV-0955E(SC), 2006 WL 1174322, at *3 (W.D.N.Y.

17   May 2, 2006)).) Plaintiff did not file any objections to the Findings and Recommendations. On

18   October 7, 2020, the Court adopted the Findings and Recommendations in full and dismissed the

19   action. (ECF No. 7.) On October 15, 2020, Plaintiff filed the instant Motion for Reconsideration.

20   (ECF No. 9.)
21            II.    STANDARD OF LAW

22            The Court may grant reconsideration under either Federal Rule of Civil Procedure

23   (“Rule”) 59(e) or 60(b). See Schroeder v. McDonald, 55 F.3d 454, 458–59 (9th Cir. 1995). A

24   motion to alter or amend a judgment under Rule 59(e) must be filed no later than 28 days after the

25   entry of judgment. Fed. R. Civ. P. 59(e). Therefore, a “motion for reconsideration” is treated as a

26
     2
27           Under the Rooker-Feldman doctrine, a federal district court does not have subject matter
     jurisdiction to hear a direct appeal from the final judgment of a state court. See Noel v. Hall, 341
28   F.3d 1148, 1154–55 (9th Cir. 2003).

                                                         2
      Case 2:20-cv-01393-TLN-AC Document 11 Filed 02/08/21 Page 3 of 5


 1   motion to alter or amend judgment under Rule 59(e) if it is filed within 28 days of entry of

 2   judgment. Rishor v. Ferguson, 822 F.3d 482, 489–90 (9th Cir. 2016); see Am. Ironworks &

 3   Erectors, Inc. v. N. Am. Const. Corp., 248 F.3d 892, 898–99 (9th Cir. 2001). Otherwise, it is

 4   treated as a Rule 60(b) motion for relief from judgment or order. Id. Here, Plaintiff’s motion was

 5   filed within twenty-eight days of entry of Judgment and is therefore construed as a motion to alter

 6   or amend the judgment under Rule 59(e). (See ECF Nos. 33, 35.)

 7          Rule 59(e) does not list specific grounds for a motion to amend or alter, therefore the

 8   district court enjoys considerable discretion in granting or denying the motion. Allstate Ins. Co. v.

 9   Herron (Allstate Ins. Co.), 634 F.3d 1101, 1111 (9th Cir. 2011) (citing McDowell v. Calderon,

10   197 F.3d 1253, 1255 n.1 (9th Cir. 1999)). “In general, there are four basic grounds upon which a

11   Rule 59(e) motion may be granted: (1) if such motion is necessary to correct manifest errors of

12   law or fact upon which the judgment rests; (2) if such motion is necessary to present newly

13   discovered or previously unavailable evidence; (3) if such motion is necessary to prevent manifest

14   injustice; or (4) if the amendment is justified by an intervening change in controlling law.” Id.

15   Reconsideration “should not be granted, absent highly unusual circumstances, unless the district

16   court is presented with newly discovered evidence, committed clear error, or if there is an

17   intervening change in the controlling law.” McDowell, 197 F.3d at 1255 (emphasis in original).

18   Indeed, “reconsideration of a judgment after its entry is an extraordinary remedy which should be

19   used sparingly.” Id. at 1255 n.1. Further, “[a] motion for reconsideration may not be used to

20   raise arguments or present evidence for the first time when they could reasonably have been
21   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co.

22   (Marlyn), 571 F.3d 873, 880 (9th Cir. 2009) (emphasis in original).

23          Additionally, where the motion for reconsideration pertains to an order granting or

24   denying a prior motion, Local Rule 230(j) requires the moving party to “[identify] what new or

25   different facts or circumstances are claimed to exist which did not exist or were not shown upon

26   such prior motion, or what other grounds exist for the motion; and [explain] why the facts or
27   circumstances were not shown at the time of the prior motion.” E.D. Cal. L.R. 230(j)(3)–(4).

28   ///

                                                       3
      Case 2:20-cv-01393-TLN-AC Document 11 Filed 02/08/21 Page 4 of 5


 1          III.    ANALYSIS

 2          Plaintiff fails to advance any argument that establishes he is entitled to relief under Rule

 3   59(e). Plaintiff’s arguments do not constitute “newly discovered or previously unavailable

 4   evidence” or “an intervening change in controlling law.” Allstate Ins. Co., 634 F.3d at 1111; E.D.

 5   Cal. L.R. 230(j)(3)–(4). Rather, Plaintiff is impermissibly re-asserting the allegations of his

 6   Complaint and arguments that he previously made (or could have made) prior to this Court’s

 7   entry of Judgment. (Compare ECF No. 1 with ECF No. 9 at 2–3); Marlyn, 571 F.3d at 880. To

 8   the extent Plaintiff suggests reconsideration is warranted because he was delayed in opposing the

 9   final order due to stress, personal matters, the political climate, and COVID-19 in general (ECF

10   No. 9 at 1), the Court finds Plaintiff fails to identify any specific circumstances that are so “highly

11   unusual” as to require reconsideration to “prevent manifest injustice.” McDowell, 197 F.3d at

12   1255; Allstate Ins. Co., 634 F.3d at 1111. Nor do the circumstances Plaintiff identifies appear to

13   be new (for example, COVID-19 reached pandemic status in early 2020; the order of dismissal

14   was issued in October). See E.D. Cal. L.R. 230(j)(3)–(4).

15          Furthermore, to the extent Plaintiff suggests it was error to dismiss the action without

16   permitting him leave to file an amended complaint (see ECF No. 9 at 3), Plaintiff’s argument is

17   also unavailing. While Rule 15 favors liberality in amendments to pleadings, even a pro se

18   litigant may be denied leave to amend when it is clear that the deficiencies of the complaint

19   cannot be cured by amendment. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987); Lopez

20   v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). Here, as the Findings and Recommendations
21   correctly note, Plaintiff’s allegations make clear he seeks to challenge a state court custody and

22   support order pursuant to statutes under which his claims fail as a matter of law. (See ECF No.

23   6.) As no amendment could cure the identified pleading defects, dismissal without leave to

24   amend was appropriate. (See id.) Notably, Plaintiff fails to address these findings at all in his

25   motion, nor does he propose any amendments that could purportedly cure the identified pleading

26   defects. (See generally ECF No. 9.) Accordingly, Plaintiff fails to demonstrate he is entitled to
27   the extraordinary relief set forth under Rule 59(e). McDowell, 197 F.3d at 1255 n.1.

28   ///

                                                        4
     Case 2:20-cv-01393-TLN-AC Document 11 Filed 02/08/21 Page 5 of 5


 1          IV.    CONCLUSION

 2          For the reasons discussed herein, Plaintiff’s Motion for Reconsideration is DENIED.

 3   (ECF Nos. 9, 10.)

 4          IT IS SO ORDERED.

 5   DATED: February 5, 2021

 6

 7

 8
                                                          Troy L. Nunley
 9                                                        United States District Judge

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     5
